DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art, Niri, does not read on the limitations of original claims 2, 3, 5, 10, 11 and 13, which now have been canceled and incorporated into independent claims 1 and 9. Therefore the 35 USC 102(a)(1) rejections of claims 1 and 9 will now fall under 35 USC 103.
Applicant argues that the prior art does not teach “wherein the sensitivity of a recorded measurement to wall thickness, or change thereof, occurring in any point within the measured section, is assumed to depend upon the position of said point”, “and a closed bounding curve is defined for each measured section and a recorded signal corresponding to the measured section is taken to be insensitive to wall thicknesses outside the bounding curve” and “wherein the recorded signal corresponding to a monitored section is taken to encode the arithmetic mean wall thickness, or change thereof, within said monitored section.” Each of these limitations will be addressed below. 
As to the limitation “and a closed bounding curve is defined for each measured section and a recorded signal corresponding to the measured section is taken to be insensitive to wall thicknesses outside the bounding curve”, the Niri reference teaches the exact same concept as the claimed invention in Figures 11, 12 and 13. These photos depict the range, scope and boundaries covered by the transducers, and how a defect is detected (#12) when it resides within the 
As to the limitation “and a closed bounding curve is defined for each measured section and a recorded signal corresponding to the measured section is taken to be insensitive to wall thicknesses outside the bounding curve”. This is represented in Figures 11, 12 and 13 as well. The claimed invention teaches “As a crude approximation, it can still be sufficient to model this sensitivity as constant inside a bounding curve such as an ellipsoid, and zero outside it”, meaning that any data point residing outside the boundaries registers as a zero. This is obvious since of the data point is located outside the range of the transducers, it would not be considered. In Niri, the same can be said about Figures 11, 12 and 13. If a data point is located outside the boundaries of the transducers, it would also register as a zero since it is not detected. Although this is not 
As to the limitation “wherein the recorded signal corresponding to a monitored section is taken to encode the arithmetic mean wall thickness, or change thereof, within said monitored section.” It was cited in the non-final in that Niri does not explicitly use the term “arithmetic mean”. The signal processing used in the Niri reference would involve some type of arithmetic to deduce the location as well as the characteristics of the defect seen in Figures 11-13. Paragraph [0011] teaches “The system also includes a controller for actuating the transducers, capturing and processing data obtained from the transmissions between paired transducers, and analyzing the data. In accordance with the methods, the system is used to do one or more of detect, and provide an estimated location of each of one or more corrosion patches within the detection area of the plate-like structure, provide an estimated size of each of the one or more detected corrosion patches, and provide an estimated reduction in thickness of the wall of the plate-like structure within each of the one or more detected corrosion patches, such estimating provided using optimization of a proposed error function”, meaning that the system utilizes mathematical algorithms to calculate location and size. Furthermore, the claimed invention does not detail “arithmetic mean wall thickness”. This phrase is only seen within the claims and not within the specification. It is open to interpretation since it is not defined and only cited within the claims. Therefore the signal processing techniques detailed in Niri can be interpreted to read on the claim limitation.
For these reasons, the arguments are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6. 9, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niri US 20170191966.
As to claim 1, Niri teaches “An ultrasound-based method for calculating wall thickness or a change thereof in points within a monitored area of a wall ([0001]), said method being based on measurement results from a process in which acoustic guided waves are transmitted from a plurality of transmitting transducers (Abstract), propagated in the wall, received by a plurality of receiving transducers (Abstract) and then recorded (Figure 12), wherein each recorded signal is interpreted as carrying information about the wall thickness (Abstract), or change thereof since a previous measurement, throughout a measured section comprising a two- dimensional area of the wall and wherein the wall thickness, or change thereof, is at least in part calculated for each segment of the monitored area (Figure 12 shows transducers and receivers on a segment of a plate/wall structure), wherein a segment is a subset of the monitored area which is contained in a distinct combination of the measured sections (Abstract; [0008]), wherein the sensitivity of a (Figure 1 shows 4 transducers pairs located at different distances from the corrosion area. Although not explicitly taught, the distance from the corrosion area would alter the sensitivity. Since the transducers typically have a fixed range and boundary, increasing the distance between the transducers and measured section would decrease. If the distance was decreased, the sensitivity would increase), a closed bounding curve is defined for each measured section and a recorded signal corresponding to the measured section is taken to be insensitive to wall thicknesses outside the bounding curve (Figure 12 shows coverage of the transducers and receivers. This is obvious since of the data point is located outside the range of the transducers, it would not be considered. In Niri, the same can be said about Figures 11, 12 and 13. If a data point is located outside the boundaries of the transducers, it would also register as a zero since it is not detected), wherein the recorded signal corresponding to a monitored section is taken to encode the arithmetic mean wall thickness, or change thereof, within said monitored section (Claim 7. Although the term “arithmetic mean” it not used in the prior art it would be obvious to use mathematical models and equations to process the received data. The signal processing element in the prior art would utilize mathematical means to clean and analyze the signals, such as calculating signal speed, in order to determine wall thickness; [0011], see arguments above).”
It would have been obvious to one of ordinary skill in the art and also known to one of ordinary skill in the art to understand that the location of the sensor(s) relative to the wall would alter their sensitivity. Depending on numerous factors such as sensor angle, coupling and wall thickness at a certain location, the sensitivity would change due to the increase or decrease in energy transmission from the sensor into the wall. Furthermore, the claimed invention does not detail “arithmetic mean wall thickness”. This phrase is only seen within the claims and not within the specification. It is open to interpretation since it is not defined and only cited within the claims. Therefore the signal processing techniques detailed in Niri can be interpreted to read on the claim limitation and implementation would be obvious since both the prior art and claimed invention fall under the same technology.

As to claims 4 and 12, Niri teaches “wherein the recorded signal corresponding to each measured section is taken to be equally sensitive to the wall thickness, or change thereof, occurring in any point inside the bounding curve (Figure 12 shows coverage of the transducers and receivers. Furthermore, it is known in the art that transducers have sensitivity curves, meaning that they are sensitive in certain regions beyond itself. Sensitivity depends on the type of sensor and frequency used. One of ordinary skill in the art would have had the knowledge to change the type of sensor and frequency range depending on the application of the sensors).”

As to claims 6 and 14, Niri teaches “wherein a segment is said to be contained in a measured section if it is inside the bounding curve corresponding to that said measured section (Figure 12 shows transducers and receivers on a segment of a plate/wall structure. The range and sensitivity can also be seen in this Figure).”

As to claim 9, Niri teaches “An ultrasound-based apparatus for acoustic, guided-wave measurement or monitoring of wall thickness (Abstract; [0001]), or a change thereof, said apparatus comprising a plurality of transducers, a transceiver (Abstract; Figure 12) and a control and processing unit in which the transceiver may be incorporated (Claim 7), with the transducers configured in at least two groups, each group comprising a plurality of transducers arranged in a spaced-apart pattern on the surface of the wall, and where ultrasound signals are transmitted as guided waves from a plurality of transmitting transducers, propagated in the wall, received by a plurality of receiving transducers (Figure 12), recorded by the transceiver (Abstract) and processed by the control and processing unit to calculate the wall thickness (Abstract; Claim 7), or change thereof, in points within a monitored area of the wall, characterized in that that each recorded signal is interpreted as carrying information about the wall thickness, or change thereof since a previous measurement, throughout a measured section comprising a two-dimensional area of the wall, and in that the wall thickness, or change thereof, is at least in part calculated for each segment of the monitored area (Figure 12 shows transducers and receivers on a segment of a plate/wall structure), wherein a segment is a subset of the monitored area which is contained in a distinct combination of the measured sections (Abstract; [0008]), wherein the sensitivity of a recorded measurement to wall thickness, or change thereof, occurring in any point within the measured section, is assumed to depend upon the position of said point (Figure 1 shows 4 transducers pairs located at different distances from the corrosion area. Although not explicitly taught, the distance from the corrosion area would alter the sensitivity. Since the transducers typically have a fixed range and boundary, increasing the distance between the transducers and measured section would decrease. If the distance was decreased, the sensitivity would increase), a closed bounding curve is defined for each measured section and a recorded signal corresponding to the measured section is taken to be insensitive to wall thicknesses outside the bounding curve (Figure 12 shows coverage of the transducers and receivers. This is obvious since of the data point is located outside the range of the transducers, it would not be considered. In Niri, the same can be said about Figures 11, 12 and 13. If a data point is located outside the boundaries of the transducers, it would also register as a zero since it is not detected), wherein the recorded signal corresponding to a monitored section is taken to encode the arithmetic mean wall thickness, or change thereof, within said monitored section (Claim 7. Although the term “arithmetic mean” it not used in the prior art it would be obvious to use mathematical models and equations to process the received data. The signal processing element in the prior art would utilize mathematical means to clean and analyze the signals, such as calculating signal speed, in order to determine wall thickness; [0011], see arguments above).”
It would have been obvious to one of ordinary skill in the art and also known to one of ordinary skill in the art to understand that the location of the sensor(s) relative to the wall would alter their sensitivity. Depending on numerous factors such as sensor angle, coupling and wall thickness at a certain location, the sensitivity would change due to the increase or decrease in energy transmission from the sensor into the wall. Furthermore, the claimed invention does not detail “arithmetic mean wall thickness”. This phrase is only seen within the claims and not within the specification. It is open to interpretation since it is not defined and only cited within the claims. Therefore the signal processing techniques detailed in Niri can be interpreted to read on the claim limitation and implementation would be obvious since both the prior art and claimed invention fall under the same technology.


Claims 7, 8, 15, 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niri US 20170191966 in view of Lee US 20070167786.
As to claims 7 and 15, the prior art do not explicitly teach a Fresnel Zone.
Lee teaches “wherein the bounding curve is the first Fresnel zone ([0024]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lee with Niri. The Fresnel Zone is known in this field of technology and is widely used in beam steering and focusing. This allows the user to focus the energy in a desired area in order to accurately measure a parameter relating to a defect, corrosion, crack etc.

As to claims 8 and 16, Niri teaches “wherein the length and the width of the bounding curve are adjusted on theoretical or empirical basis to account for factors including wall surface topology, curvature of the wall and size and geometry of the transducers (Figure 12 shows coverage of the transducers and receivers. Furthermore, it is known in the art that transducers have sensitivity curves, meaning that they are sensitive in certain regions beyond itself. Sensitivity depends on the type of sensor and frequency used. One of ordinary skill in the art would have had the knowledge to change the type of sensor and frequency range depending on the application of the sensors).”

As to claim 17, Niri teaches “wherein the wall is that of a straight or bent pipe, and the transducers belonging to the at least one of the groups comprising transducers are circumferentially distributed around the pipe (Figure 5).”

(Figure 5).”

As to claim 19, Niri teaches “wherein all the transducers can be operated both to transmit and to receive acoustic guided waves (Figure 12; [0038]. Furthermore, the use of transceivers, transmitters and receivers are known in the art and one of ordinary skill in the art can determine whether to use one type of sensor over another depending on the application).”

As to claim 20, Niri teaches “wherein the transducers belonging to a first group of transducers are operated only to transmit acoustic guided waves while the transducers belonging to a second group of transducers are operated only to receive acoustic guided waves (Figure 12; [0038]. Furthermore, the use of transceivers, transmitters and receivers are known in the art and one of ordinary skill in the art can determine whether to use one type of sensor over another depending on the application).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863